Citation Nr: 1200534	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder, to include arthritis and degenerative disc disease (DDD) at L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to February 1971 as a light weapons infantryman (11B20) in the Army of the United States.  His DD Form 214 reflects that he served in the Republic of Vietnam from July 1969 to July 1970.  Among his awards and decorations, he received the Vietnam Service Medal and the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at an October 2010 Travel Board hearing before the undersigned at the RO.  A transcript is in the claims folder.  The Board subsequently remanded the claim for further development in a March 2011 decision.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's lumbar spine disorder is due to any incident or event in military service, and arthritis was not manifested during service or within one year after separation from service.


CONCLUSION OF LAW

A low back disorder, to include arthritis and degenerative disc disease at L5, was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In August 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the August 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the October 2008 rating decision, April 2009 SOC, and December 2009, June 2010, and August 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Cincinatti VA Medical Center (VAMC), and the Veteran was afforded a VA examination in February 2010.  

As mentioned above, in a March 2011 decision, the Board remanded the claim for further development.  Specifically, the Board stated that another VA examination by an orthopedist or spine specialist was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current back disorder and his alleged injuries during active service.  Specifically, the Board directed that the examiner assume that the Veteran's statements regarding his in-service injuries were true in reaching his or her opinion.     

Following this Board's remand, a VA examination was conducted by an occupational medicine specialist, who also specialized in conditions of the spine, in June 2011.  His report included a discussion of the Veteran's statements regarding his in-service back injuries, and an opinion regarding the likelihood of a nexus between the Veteran's current disorders and his alleged in-service injuries.  Thus, it appears that all development requested by this Board in its March 2011 remand has been completed to the extent possible, that the examination substantially complies with the Board's request, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has had low back pain since he sustained back injuries in active service.  Specifically, in his November 2008 Notice of Disagreement, the Veteran stated that his back problems were caused by repetitive jumping off 7-foot high Army Personnel Carriers (APCs).  At the October 2010 Board hearing, he described a specific incident in January 1970 when he jumped off an APC track while carrying heavy gear on his back, and felt a pop in his lower back.  He said he experienced low back pain after the incident, and again for several days in September 1970.  He told the medic in the field about his back pain, but was told to "suck it up."   

As a combat veteran in receipt of the CIB, the appellant is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service connection.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability or whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran's February 1969 induction examination report is negative for any complaints of back problems.  In July 1969, just prior to arriving in Vietnam, he reported back pain of 8 weeks' duration, with no history of injury.  He was given pain medication and told to come back to the clinic if the pain continued.  The December 1970 separation examination report is negative for any complaints of back pain, and the Veteran checked "no" next to "back trouble of any kind" in his Report of Medical History.

The Veteran contends that he sought treatment for his back 1 or 2 years following separation from service.  However, he has stated that one of his doctors is deceased, and the other no longer has his records.  Thus, there is no documentation of this treatment.   

According to a September 2008 letter from Dr. J.J.K., the Veteran first sought treatment with that doctor in July 2001, with complaints of low back pain centered at L5.  This is the first documented treatment for back pain following separation from service.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An X-ray revealed a number of cervical spine problems, as well as severe right anterior rotation subluxation of the right ilium on the sacrum.  The Veteran received chiropractic adjustments of the subluxated structures by manual manipulation on 10 office visits in 2001, with considerable reduction of his symptoms.  Thereafter, he visited Dr. J.J.K. 5 times in 2002, 6 times in 2003, 3 times in 2004, and once in April 2007.  The doctor recommended periodic chiropractic care to prevent more degenerative changes from taking place.  

The Veteran underwent an MRI of the lumbar spine in June 2002 that showed mild facet arthritis at L3-L4 and L4-L5 and moderate facet arthritis at L5-S1.  There was minimal degenerative disc disease at T11-T12, L4-L5, and L5-S1, but there was no significant mass effect or nerve root compression.

In July 2002, the Veteran sought treatment at Northern Kentucky Orthopedics with complaints of low back pain.  The pain was intermittent, usually in the midline.  Range of motion was fair, and lateral bending and rotation caused discomfort.  There was specific S1 joint tenderness.  The doctor reviewed the MRI, noting significant facet arthropathy, and because of that, mild bilateral foraminal stenosis at all levels from L2-L3, down.  The doctor also noted the degenerative changes in the discs at L4-L5 and L5-S1, with no significant herniation.  The doctor assessed low back pain, facet arthropathy, and degenerative disc disease without herniation, and recommended a physical therapy program.  

In August 2002, the Veteran complained of continued stiffness in his back despite physical therapy.  The doctor assessed low back pain and stiffness, and recommended a home exercise program for his back.  

In June 2008, the Veteran sought treatment at Alliance Primary Care for complaints of back pain.  He also had breathing problems, and it does not appear that a diagnosis was provided with regard to his back problems.  

In July 2009, the Veteran sought treatment at the VAMC with complaints of recent acute lumbar pain.  The doctor noted that this was a "typical" episode of lumbar pain, radiating to the paraspinal muscles.  It was a sharp pain with occasional radicular pain down the left leg, and with some tingling.  There was no particular trigger this time, though the Veteran said sometimes bending down would trigger it.  He usually went to a chiropractor, which helped.  He said he had X-rays done by a chiropractor who said his problem was in his cervical spine, but the Veteran denied discomfort there.  The doctor assessed acute chronic lumbar back pain, prescribed muscle relaxants and pain medication, and referred the Veteran for physical therapy.  X-rays were ordered, which showed mild degenerative disc disease.

At a physical therapy consultation later that month, the Veteran rated his back pain at a level of 2 out of 10 on average, and stated that the pain and symptoms had significantly improved.  He had no pain with lifting, sitting, and sleeping, and he was taking no medications for pain at the time.  He had full range of motion and no functional limitations due to his back.  The therapist concluded that the pain and symptoms were resolving and were minimal.  Thus, the Veteran could continue with home exercises. 

In August 2009, the Veteran had a neurosurgery consultation at the VAMC.  He described back pain in the thoracic and lumbar spine area.  The pain was intermittent, sometimes severe, and often triggered by activities such as lifting or twisting.  During acute exacerbations, he rated his low back pain at an 8.5 out of 10 in severity.  He said he had had many visits with a chiropractor for his back and it had helped a lot.  The doctor assessed chronic back pain.

A December 2009 VAMC note indicates that the Veteran's low back pain was stable.

The Veteran was afforded a VA examination in February 2010.  He said he had first sought treatment for his back about 1 or 2 years after military discharge.  He did not relate his back trouble to service at that time, since he had been out a few years before developing the pain.  Currently, he had constant low back pain that he rated as a 2 out of 10 in severity.  He had flare-ups of pain to a level of 6 or 7 out of 10 during which he could not get out of bed.  These flare-ups occurred 2 or 3 times per year and lasted for 2 or 3 days.  The examiner reviewed the X-rays from July 2009.  He assessed lumbosacral degenerative joint disease and opined that it was not caused by or a result of his back injury while in service, since there was no chronicity of care for a low back condition, and he did not seek further care for any low back condition for many years after military discharge.  

In October 2009, the Veteran's wife wrote a letter stating she had known the Veteran for nearly 25 years (i.e., since 1984), and that he had frequent complaints of low back pain.

The Veteran was afforded another VA examination in June 2011.  The examiner, Board Certified in Occupational Medicine, reviewed the Veteran's claims file, including his STRs, as well as more recent VA treatment records.  The examiner noted the Veteran's contentions regarding his in-service back injuries, including the specific incident that occurred in January 1970.  He also summarized pertinent medical records, and conducted a thorough physical examination.  The examiner assessed lumbar disc degeneration and lumbar (facet) arthritis.  In his opinion, the Veteran's current lumbar DDD and facet arthritis were less likely as not (less than a 50/50 probability) caused by or a result of low back pain after jumping off an APC that he reported as happening during active service.  There was no record of the Veteran having any treatment for his low back while he was in active service.  His military discharge physical from 1970 clearly indicated that he reported no low back pain at the time.  There were no records of treatment for the low back until 2002, despite the Veteran's history and his wife's history that he has had chronic low back pain since the military, and that he had seen physicians for the low back 1 or 2 years after his military discharge.  Based on the available records, however, there was a large discontinuity of treatment for 30 years after service.  The most likely cause of the Veteran's lumbar DDD and facet arthritis is the natural aging process.  The degree of DDD and facet arthritis in the lumbar spine is compatible with his current age of 64.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a low back disorder, to include arthritis and degenerative disc disease (DDD) at L5.  

First, the competent medical evidence, discussed above, is unfavorable.  Both the 2010 and 2011 VA examiners opined that it is less likely as not that the Veteran's current low back problems are related to his alleged in-service injuries.  The 2011 examiner specifically addressed the alleged in-service injuries in his report, and provided sound rationale for his opinion.  Moreover, there are no favorable competent medical opinions, and no other medical evidence suggests that a relationship exists between the current lumbar spine disorders and active service.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current back pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show complaints of back pain prior to Vietnam (and the alleged January 1970 injury), with no history of injury provided.  There is no documentation of subsequent complaints of back pain.  Indeed, he denied any back troubles at his separation examination.  Following service, there was no documentation of complaints or treatment for back pain until 2001, 30 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, there are no competent opinions relating his back problems to military service.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, to include arthritis and DDD at L5, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a low back disorder, to include arthritis and degenerative disc disease at L5, is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


